In a letter dated August 21, 2000, to the Clerk of the Appellate Courts, respondent David W. Stephens, of Garden City, an attorney admitted to practice law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (1999 Kan. Ct. R. Annot. 246).
On October 31, 1997, the respondent was placed on two years’ supervised probation by this court. In re Stephens, 263 Kan. 221, 946 P.2d 1379 (1997). On March 6, 1998, the respondent’s supervised probation was revoked by this court. In re Stephens, 264 Kan. 245, 954 P.2d 1100 (1998). At the time the respondent surrendered his license, a formal complaint had been filed by the Disciplinary Administrator’s office in which there were five separate complaints. There were allegations of lack of diligence and failure to communicate with clients. Many of the allegations of misconduct occurred during the time the respondent was on supervised probation.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that David W. Stephens be and he is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of David W. Stephens from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1999 Kan. Ct. R. Annot. 250).